                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                           March 27, 2020
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

RAMON MARTINEZ RODRIGUEZ,                §
                                         §
        Plaintiff,                       §
VS.                                      §   CIVIL NO. 2:19-CV-86
                                         §
GARZA WEST,                              §
                                         §
        Defendant.                       §

                                    ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 12. Plaintiff Ramon Martinez Rodriguez
(“Rodriguez”) has not filed objections to the M&R. The M&R recommends
dismissing Rodriguez’s complaint without prejudice for failure to prosecute
pursuant to Federal Rule of Civil Procedure 41(b). Id. Attempts to contact
Rodriguez were either returned undeliverable, Dkt. Nos. 13, 14, 15, or not given a
response, Dkt. No. 19.
      After an independent review of the record, the filings, and the relevant law,
the Court ADOPTS the M&R in its entirety, Dkt. No. 12. The Court DISMISSES
Rodriguez’s complaint, Dkt. No. 1, without prejudice for failure to prosecute
pursuant to Federal Rule of Civil Procedure 41(b). Final judgment will enter
separately.


      SIGNED this 27th day of March, 2020.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
